Title: William Caruthers to Thomas Jefferson, 22 November 1814
From: Caruthers, William
To: Jefferson, Thomas


          
            Dr Sir Lexington  22nd Novr 1814
            haveing Just Got home from the Tour I Was on to the North, when I had the Pleasure of Seeing you at Monticello, When you Was So Good as to Grant me the Previledge of using the Natural Bridge in this county for makeing Shot. & in In conformity to your recommendation, I called to See Doct Bruff in the City, also a Mr Williamson in Boltimore Both their inventions I think drispay Display Great ingenuity But I doubt in practice they Will not be found to Succeed Well, especially for Small Shot  Mr Williamsons I think a preferable plan to the Doctors
            Therefore if you Will please to Send me Such Authority as Will Secure to me the use of the Bridge for Such time as you may Judge Right (make it Ten years if you please, as I Shall have to be at Some considerable expence in fixing, in Which I Shall be carefull as you Observed Not to injure the Natural curiosity) (indeed I think it May add to its Beauty)—If it is found Necessary to enclose a funnel (as I incline to think it Will from the Best information I could collect) it Shall be a light frame planked & painted White Without Breaking the Rock at all or in any Way injuring the Appearance of the Bridge as a Natural Curiossity Which I think ought to be particularly Attended to.
            While on to the North I procured Such of the materials for the Machenery, & Arsncik, as could Not be procured here & Wish to proceed to make the fix for commencing Soon as I hear from you and hope to be ready to make in time for the Spring demandI am Verry Respectfully Yr Obt Hul Sert 
            Wm Caruthers
          
          
            
              
                NB
                 If you think it Necessary I Will Wait On You at Monticello, but if Not Would be Glad to close the Business in this Way—Any restrictions you think proper to make either as to the erection of the Works Or  use of timber if you Will Signify them by letter I Will be Bound by them
              
            
          
        